DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered. 
Response to Amendments
Applicant's amendments filed 9/14/2020 to claim 1 has been entered. Claim 23 hasbeen added. Claims 1-23 remain pending, of which claims 1, 5, 7-12, 15 and 21-23 are being considered on their merits. Claims 2-4, 6, 13-14, and 16-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of Group I, drawn to a method for treatment of a dysbiotic condition comprising obtaining from a subject, culturing, and re-introducing micro-organisms, and the species of “human” (claims 5-6, 14, and 17) and “Lactobacillus” (claims 19 and 20) in the reply filed on 8/27/2018 stands. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 7-12, 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (U.S. PGPUB 2003/0118571; of record in IDS filed 3/1/2016) in view of Falagas et al (2007, Clin. Microbiol. Infect., 13: 657–664) and Dvoretskij et al (2000, RU-2154822-C1; reference N).
Regarding claims 1, 5 and 23, Reid teaches a method for the administration of probiotics to pregnant women to provide protection against infections (see paragraph [0049]). Regarding claims 1, 21 and 23, Falagas is cited solely as evidence that vaginosis is inherently a common vaginal infection (see page 657).
Regarding step (a) of claims 1 and 23, and claims 7-9 and claim 22, Reid teaches a vaginal culture is obtained from the woman and the culture is assayed for the presence of the Lactobacilli (see paragraph [0049]). Regarding step (b) of claims 1 and 23, and claims 7-9, 11 and 22 Reid teaches the Lactobacilli is isolated, purified and grown (see paragraph [0049]). Regarding step (c) of claims 1 and 23, and claims 7-9 and 22, Reid teaches the Lactobacilli then orally or vaginally re-administered in a therapeutically effective amount and form to the donor woman (see paragraph [0049]). Regarding claims 10 and 12, Reid teaches the Lactobacilli can optionally be stored for future treatments (reads on maintaining for more than 2 days) (see paragraph [0049]). Regarding claim 15, Reid teaches treatment can be used as a maintenance treatment for infections (reads on treating recurring infections) (see paragraph [0049]).
Reid does not teach that the Lactobacilli sample is obtained from the subject when the subject is suffering from an infection or that it is cultured in a culture medium that favors the growth of beneficial micro-organisms (claims 1 and 23). Reid does not teach that there is no exclusion of micro-organisms prior to culturing the sample (claim 1).
Lactobacilli samples can be isolated from subjects that are suffering from vaginal infections (see page 658). 
Regarding claims 1 and 23, Dvoretskij teaches methods of isolating Lactobacilli from total clinical samples, including vaginal samples, by culturing the total clinical sample in a selective culture medium that favors the growth of only Lactobacilli species (see abstract and pages 10-16). Regarding claims 1 and 23, Dvoretskij teaches that the purpose of this method is that it provides a more simple and effective method of isolation of bacterium of genus lactobacillus from clinical material (see bottom of page 12). 
It would have been obvious to combine Reid and Falagas to obtain the Lactobacilli sample when the subject is suffering from an infection. A person of ordinary skill in the art would have had a reasonable expectation of success in obtain the Lactobacilli sample when the subject is suffering from an infection because Falagas teaches that such samples can be obtained from subjects suffering from an infection. The skilled artisan would have been motivated to obtain the Lactobacilli sample when the subject is suffering from an infection because it would allow Reid to include subjects in the treatment method who are already displaying an infection.
It would have been obvious to combine Reid and Dvoretskij use Dvoretskij’s method of isolating Lactobacilli from Reid’s clinical sample in Reid’s method in view of Falagas. A person of ordinary skill in the art would have had a reasonable expectation of success in using Dvoretskij’s method of isolating Lactobacilli from Reid’s clinical sample in Reid’s method in view of Falagas because Dvoretskij specifically teaches that the method can be used to isolate Lactobacilli from clinical samples including vaginal samples. The skilled artisan would have been motivated to use Dvoretskij’s method of isolating Lactobacilli from Reid’s clinical sample in Reid’s method in view of Falagas because Dvoretskij teaches that the purpose of this method is that it provides a more simple and effective method of isolation of bacterium of genus lactobacillus from clinical material.
.

Response to Arguments
Applicant's arguments filed 9/14/2020 have been fully considered but they are not persuasive. 
Applicant alleges that none of the references teach the new limitation wherein that there is no exclusion of micro-organisms prior to culturing the sample in a medium that that favors the growth of beneficial micro- organisms. However this new limitation is specifically taught by the newly cited Dvoretskij reference, and therefore this new limitation is obvious for the reasons discussed above.
Applicant alleges that there is not a reasonable expectation of success that a sample from a subject suffering from a dysbiotic condition could be cultured in such a manner that promote growth of favorable micro-organisms could be propoted because there would also be harmful micro-organisms. This opinion of the applicant’s representative is not persuasive because Falagas specifically teaches that Lactobacilli samples can be obtained from subjects when the subject is suffering from an infection, and Dvoretskij teaches clinical samples can be cultured in manners that promote growth of the favorable micro-organisms of the Lactobacilli genus.
Applicant alleges that the claimed method is advantageous over other methods because it does not require the beneficial bacteria to be isolated and purified prior to culture. However, again, this step of culturing a sample of combined bacteria species, including Lactobacilli, under conditions that specifically promote the growth of Lactobacilli, is obvious over Dvoretskij’s teachings. Therefore these arguments are not persuasive.  

 	
Conclusion
No claims are free of the art. No claims are allowed.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE A MCNEIL/Examiner, Art Unit 1653